Citation Nr: 0700434	
Decision Date: 01/08/07    Archive Date: 01/17/07

DOCKET NO.  02-10 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for a back disorder, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's friend




INTRODUCTION

The veteran served on active duty from February 1987 to 
September 1988.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In May 2003 and again in April 2005, the Board remanded this 
claim to the RO for additional development.  The case has 
been returned to the Board and is ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Board's April 2005 remand, the RO was requested to 
schedule the veteran for a VA examination for her service-
connected low back disorder.  There appears to be some 
question regarding the correct current address for the 
veteran.  The record reflects that in May 2005, VA sent the 
veteran a letter regarding the information and evidence 
necessary to substantiate her claim to a Cleveland, Ohio 
address, which was returned as undeliverable.  The incorrect 
apartment number was used on that correspondence.  
Subsequently, in November 2005, letters regarding a scheduled 
VA examination were sent to another address in Brecksville, 
Ohio.  The record is unclear as to why this address was used; 
however, the veteran failed to report for her scheduled VA 
examination in January 2006.  In June 2006 correspondence 
sent to the Brecksville, Ohio address was returned as 
undeliverable.  

The veteran noted an address in Cleveland, Ohio on several 
documents, the most recent in an April 2004 Report of 
Contact.  The RO has not taken steps to verify the veteran's 
current address.  It is noted that the veteran is employed by 
VA and receives VA medical treatment.  

The appellant is hereby notified that if an examination is 
scheduled for her in conjunction with this appeal, it is her  
responsibility to report for the examination and to cooperate  
in the development of the case, and that the consequences of  
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2006).  
 
In view of the foregoing, the case is hereby REMANDED for the 
following action:

1. The RO should verify the veteran's 
current address and should ensure that 
all notifications and correspondence are 
sent to the veteran's current address.  
The RO should make an attempt to locate 
the veteran through whatever means are 
available, including requesting 
assistance from her service 
representative, or through other 
departments that might have knowledge of 
the veteran's current address.  38 C.F.R. 
§ 3.159(c)(2) (2006).  All attempts must 
be documented in the record.  

2.  After verifying the veteran's current 
address, schedule the veteran for a VA 
examination by a physician.  The veteran 
must be informed of the potential 
consequences of her failure to report for 
any scheduled examination, and a copy of 
this notification must be associated with 
the claims file.

The claims folder must be made available 
to the physician for review prior to the 
examination and all necessary diagnostic 
testing should be accomplished.  The 
physician should provide complete range 
of motion studies for the low back.  The 
physician should indicate whether there 
is any pain, weakened movement, excess 
fatigability, or incoordination on 
movement of the low back and whether 
there is likely to be additional range of 
motion loss of the service-connected low 
back due to any of the following: (1) 
pain on use, including flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
above determinations must, if feasible, 
be expressed in the degree of the 
additional range of motion loss due to 
pain on use or during flare-ups.  If the 
physician is unable to make any of the 
above determinations, it should be so 
indicated on the record.  The physician 
should indicate whether there is evidence 
of severe intervertebral disc disease 
with recurring attacks with intermittent 
relief; or pronounced intervertebral disc 
disease with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of diseased disc with little 
intermittent relief.  The physician 
should also indicate whether there is 
evidence of intervertebral disc syndrome 
with incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months; or whether 
there is evidence of intervertebral disc 
syndrome with incapacitating episodes 
having a total duration of at least four 
weeks but less than six weeks during the 
past 12 months.  The physician must 
detail for the record all orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.  
Each of the above criteria must be 
addressed by the physician.  All opinions 
and conclusions must be supported by 
complete rationale.

3.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issue remaining on appeal.  If any 
benefit sought remains denied, a 
supplemental statement of the case (SSOC) 
should be issued and the veteran and her 
representative should be afforded an 
opportunity to respond before the case is 
returned to the Board for further 
appellate review.  The SSOC must contain 
notice of all relevant actions taken on 
the claim, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including all 
regulations applicable to the rating 
criteria for the spine.  



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Nadine W. Benjamin
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



